OPINION
SUE LAGARDE, Justice.
Appellant Mark Joseph Montpas appeals his conviction for driving a vehicle with an expired registration. The trial court assessed a one-dollar fine. In four points of error, appellant complains of various irregularities. For reasons given below, we conclude we have no jurisdiction and dismiss this appeal.
On May 29, 1997, appellant was cited for an expired vehicle registration. The municipal court of Sachse, Texas, found him guilty and fined him seventy-five dollars on June 24, 1997. Appellant appealed to the County Criminal Court of Appeals, Dallas County, Texas. The county court conducted a trial de novo. See Tex.Code Ceim. PROC. Ann. art. 44.17 (Vernon Supp.1999). On February 3, 1998, it found appellant guilty and fined him one dollar.
Article 4.03 of the Texas Code of Criminal Procedure determines our jurisdiction in this matter. It provides:
The Courts of Appeals shall have appellate jurisdiction coextensive with the limits of their respective districts in all criminal cases except those in which the death penalty has been assessed. This Article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court, the county criminal court, or county court at law, in which the fine imposed by the county court, the county criminal court or county court at law does not exceed one hundred dollars, unless the sole issue is the constitutionality of the statute or ordinance on which the conviction is based.
Tex.Code CRiM. Proc. Ann. art. 4.03 (Vernon Supp.1999) (emphasis added). Appellant *651appealed from a municipal court to a county criminal court and the county criminal court imposed a fine that does not exceed one hundred dollars. Appellant does not complain that the statute on which his conviction was based, section 502.407 of the Texas Transportation Code, is unconstitutional. See Tex. TRAnsp. Code Ann. § 502.407 (Vernon Pamph.1999). We have no jurisdiction over this appeal.
We dismiss the appeal.